Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 August 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	Applicants’ arguments/remarks filed 11 August 2022 are acknowledged.   Claims 1-22 are currently pending.  Claims 3 and 20-21 were previously withdrawn. Claims 7, 9, 11-12, 14 and 22 are amended.   Claims 1-2, 4-19, and 22 are examined on the merits within.

Withdrawn Objections/Rejections
3.	Applicants’ arguments, filed 11 August 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 9 and 11 have been withdrawn.  The 35 U.S.C. 112(b) Rejections have been withdrawn in view of the claim amendments.  The 35 U.S.C. 102 Rejections of Peniston have been withdrawn in view of applicants’ arguments regarding the lack of 1,4-butanediol.  


Maintained Rejections 
Claim Rejections – 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-2, 4-19, and 22 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Peniston et al. (U.S. Patent Application Publication No. 2013/0267972) in view of Aoshima (U.S. Patent Application Publication No. 2009/0171037).
	Peniston et al. teach a polymeric mesh comprising an absorbable polymeric fiber and a non-absorbable polymeric fiber knitted together to form an interdependent co-knit mesh structure.  See abstract.  Polymeric meshes can be used for hernias.  See paragraph [0003].  Th mesh has a burst force of 200N (20 kgf),  250 N (25 kgf), 300 N (30 kgf), 350 N (35 kgf), or 400 N (40 kgf).  See paragraph [0047]. Bioabsorbable polyurethane can be made by reacting a non-biodegradable polyisocyanate with a bioabsorbable backbone comprising succinic acid and butane diol.  See paragraph [0080]. 
	Regarding instant claim 2, the mesh may further comprise an anti-adhesive coating.  See abstract.
	Regarding instant claim 4, porosity is the key factor in the incorporation of the mesh into the surrounding tissue.  See paragraph [0052]. 
	Regarding instant claim 5, the polymeric fibers are knitted together.  See abstract.
	Regarding instant claim 6, the mesh has a thickness and thus three dimensional.  See paragraph [0041]. 
	Regarding instant claim 7, the mesh comprises sutures, staples, fixation, pins, or adhesives to fix the mesh to the patient’s tissues.  See paragraph [0094]. 
	Regarding instant claims 8-12 and 18, since Peniston et al. teach a hernia repair mesh comprising succinic acid and butane diol with the claimed burst strength, all other properties should be the same, i.e., tensile strength, tenacity, decreasing of molecular weight over a predetermined period of time, and melt temperature.  It is noted that Peniston et al. disclose orientation.  See paragraph [0090].  The mesh has a pore size of 0.2-5 mm which overlaps with at least 10 microns. See paragraph [0052]. 
	Regarding instant claim 17, Peniston et al. does not disclose tin and thus excludes tin.   
With respect to claims 19 and 22, which recite product-by-process limitations, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Aoshima teaches filaments of polyester product comprising succinic acid-1,4-butanediol-malic acid polyester.  See paragraph [0110]. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known polymer for another to yield predictable results since the succinic acid-1,4-butanediol-malic acid polyester of Aoshima is known to be effective in the medical industry.  See paragraph [0002].

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-2, 4-19, and 22 are again provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 11-12, 14, 17-22, 24-28, and 32 of copending Application No. 16/290718 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 16/290718 are directed to multifilament polymeric compositions that can be in the form of mesh.  The only difference lies in the fact that the instant application is directed to a hernia repair mesh and burst strength whereas Application No. 16/290718 is directed to tenacity.  Tenacity and burst strength are both properties of the polymeric composition, of which both applications claim the same 1,4-butanediol and succinic acid.  In addition, Application No. 16/290718 discloses that the mesh can be used for hernia repair.  See paragraph [0003]. Thus the two are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 1-2, 4-19, and 22 are again provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-30 of copending Application No. 16/290727 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 16/290727 are directed to monofilament or multifilament fibers of a polymeric composition.  The only difference lies in the fact that the instant application is directed to a hernia repair mesh and burst strength whereas Application No. 16/290727 is directed to tenacity and tensile strength.  Tenacity, tensile strength and burst strength are properties of the polymeric composition, of which both applications claim the same 1,4-butanediol and succinic acid.  In addition, Application No. 16/290727 disclose that the mesh can be used for hernia repair.  See claim 23.  Thus the two are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claims 1-2, 4-19, and 22 are again provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/006705 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 17/006705 are directed to monofilament or multifilament fibers of a polymeric composition.  The only difference lies in the fact that the instant application is directed to a hernia repair mesh and burst strength whereas Application No. 17/006705 is directed to knot pull tensile strength.  Knot pull tensile strength and burst strength are both properties of the polymeric composition, of which both applications claim the same 1,4-butanediol and succinic acid.  In addition, Application No. 17/006705 disclose that the mesh can be used for hernia repair.  See paragraph [0003]. Thus the two are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claims 1-2, 4-19, and 22 are again provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16/290735 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 16/290735 are directed to mesh implants comprising a composition of 1,4-butanediol and succinic acid.  The only difference lies in the fact that the instant application is directed to a hernia repair mesh and burst strength whereas Application No. 16/290735 is directed to the release profile.  Release profile and burst strength are both properties of the polymeric composition, of which both applications claim the same 1,4-butanediol and succinic acid.  In addition, Application No. 16/290735 disclose that the mesh can be used for hernia repair.  See claim 18.  Thus the two are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Claims 1-2, 4-19, and 22 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,994,057.
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,994,057 are directed to monofilament fibers of a polymeric composition.  The only difference lies in the fact that the instant application is directed to a hernia repair mesh and burst strength whereas U.S. Patent No. 10,994,057 is directed to tensile strength.  Tensile strength and burst strength are both properties of the polymeric composition, of which both applications claim the same 1,4-butanediol and succinic acid.  In addition, U.S. Patent No. 10,994,057 disclose that the mesh can be used for hernia repair.  See claim 9. Thus the two are not patentably distinct.

12.	Claims 1-2, 4-19, and 22 are again provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/245573 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 17/245573 are directed to a polymeric composition comprising 1,4-butanediol and succinic acid.  The only difference lies in the fact that the instant application is directed to a hernia repair mesh and burst strength whereas Application No. 17/245573 is directed a product by process claim comprising melt processing.  Application No. 17/245573 disclose that the mesh can be used for hernia repair.  See claim 9. Thus the two are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants’ arguments filed 11 August 2022 have been fully considered but they are not persuasive. 
13.	Applicants argued, “Peniston does not suggest or disclose that both succinic acid and butanediol are in the combination.  Peniston does not suggest specifically 1,4-butanediol.  Aoshima teaches the succinic acid-1,4-butanediol-malic acid polyester is only used as packaging materials.  It would not have been obvious to use a packaging material as a hernia repair mesh. There is no indication that the Aoshima would have the same burst strength disclosed by Peniston.”
	In response to applicants’ arguments, the prior art of Peniston recites ‘The bioabsorbable backbone is comprised of diols and triols selected from the following: hydroxyl-terminated polyethers such as dihydroxy polymers of oxyethylene, ethylene oxide, 1,2-propylene oxide, 1,3-trimethylene oxide, 1,4-tetramethylene oxide, methylene-oxy-1,2-ethylene oxide with molecular weights of 1000 to 10,000 Dalton; polyanhydrides of dicarboxylic acids such as malonic acid, succinic acid, glutaric acid; alcohols such as glycol, 1,2-propylene glycol, 1,3-propylene glycol, butanediol, pentanediol, hexanediol, trimethylolpropane, triethanolamine, pentaerythritol, 2,2-bis(hydroxymethyl)propanol; amino acids such as triols of tyrosine, serine, threonine, cysteine, and sugars such as sorbitol.”  See paragraph [0080].  Thus combinations of any of the listed components are envisioned.  The prior art of Aoshima states “The molded products thus obtained are expected to be used for shopping bags, garbage bags, various films such as agricultural films, various containers such as cosmetic containers, detergent containers, food container, and containers for bleaching agent, fishing lines, fish nets, ropes, binding materials, surgical yarns, sanitary cover stock materials, cooling boxes, buffer materials, medical materials, electric appliance materials, chassis for household electric appliances and automobile materials.” See paragraph [0245].  Thus the material can be used as containers such as cosmetic containers, detergent containers, food containers, and containers for bleaching agents, or the product can be medical materials.  The prior art is not limited to containers for medical materials, but also envisions medical materials.  Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known polymer for another to yield predictable results since the succinic acid-1,4-butanediol-malic acid polyester of Aoshima is known to be effective in the medical industry.  It is noted that burst strength is a function of the compound; since Aoshima teach the claimed components it should have the claimed function.  
	Thus this rejection is maintained.

14.   Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  However, this request cannot be considered, especially in view that no patentable subject matter has yet been identified.   
The obviousness double patenting rejections are hereby maintained.

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
16.	No claims are allowed at this time.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615